                                                                     ORDER: Motion GRANTED.




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE


LESLIE SCOTT, TAL BECKER,                          Case No. 3:21-cv-00401
individually and on behalf of others
similarly situated,
                                                   Judge William L. Campbell, Jr.
                Plaintiffs,
v.                                                 Magistrate Judge Alistar Newbern

RVSHARE LLC

                Defendant.


                 CONSENT MOTION TO EXTEND TIME TO FILE REPLY

       Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) and LR 6.01(a), Defendant

RVshare, LLC (“RVshare”) respectfully moves this Court to extend its deadline to file a reply in

support of its Motion to Stay and Compel Individual Arbitration (Doc. No. 21) for an additional

seven (7) days, from August 23, 2021 to August 30, 2021. This extension is sought in good faith

and not for purposes of delay. Specifically, the requested extension is necessary due to the press

of business and to permit counsel to evaluate and respond to Plaintiffs’ opposition.

       Plaintiffs’ counsel has no objection to granting this extension of time. This is RVshare’s

first request for an extension of time.

       Dated: August 18, 2021                        Respectfully submitted,

                                                     /s/ Michael G. Abelow
                                                     Michael G. Abelow (#26710)
                                                     Alice E. Haston (#038708)
                                                     SHERRARD ROE VOIGT & HARBISON, PLC
                                                     150 Third Ave. S, Suite 1100
                                                     Nashville, TN 37201
                                                     P: 615-742-4200
                                                     F: 615-742-4539
                                                     mabelow@srvhlaw.com
                                                     ahaston@srvhlaw.com



     Case
70860412v1   3:21-cv-00401 Document 32 Filed 08/19/21 Page 1 of 1 PageID #: 277
